It seems to me we are agreed that, if the suicidal conduct of the deceased had been that of an adult, he would have been guilty of contributory negligence as matter of law. This being so, it was prejudicial error to allow the jury to give any weight to the general presumption that one who is accidentally killed was guilty of no negligence proximately contributing to his death. *Page 384 
Hence it seems to me there should be a new trial. But there is no occasion for reëxamining the question of defendant's negligence. The verdict has settled that issue against it on adequate evidence. The new trial, in my judgment, should be limited to the single issue whether the youth of the deceased excused him from the charge of contributory negligence.